Citation Nr: 0118500	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Whether a September 1996 decision of the Board of Veterans' 
Appeals (Board) granting an earlier effective date of August 
14, 1987 for service connection for post-traumatic stress 
disorder (PTSD) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:   Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

This matter comes before the Board based on a motion for 
revision of a September 25, 1996 Board decision on the 
grounds of CUE.  The September 25, 1996 Board decision 
granted an effective date of August 14, 1987 for a grant of 
service connection for PTSD.  

In April 2001, the moving party filed a request for a 
revision of the Board's September 25, 1996 decision on the 
grounds of clear and unmistakable error (CUE).  In May 2001, 
the Board advised the moving party and his representative 
that it would consider his motion as a request for revision 
of the Board's September 25, 1996 decision on the grounds of 
CUE.  In June 2001, the moving party's representative filed a 
written argument indicating that the moving party was 
challenging the September 1996 Board decision on the grounds 
of CUE.   


FINDING OF FACT

The moving party did not clearly and specifically set forth 
alleged CUE in the September 25, 1996 Board decision.  


CONCLUSION OF LAW

The motion for revision of the September 25, 1996 Board 
decision fails to comply with the requirements of the law.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1404(b) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be explained in greater detail below, in a September 
1996 decision, the Board granted a effective date of August 
14, 1987 for service connection for PTSD.  The moving party 
subsequently alleged that the September 1996 Board decision 
contained clear and unmistakable error.  

In the interest of clarity, the Board will first briefly 
describe the factual background of this case, then review the 
pertinent law and regulations and finally analyze the motion 
and render a decision.


Factual background

The Department of Veterans Affairs regional Office (the RO) 
granted the moving party's claim of entitlement to service 
connection for PTSD in a March 1992 decision.  An effective 
date of May 8, 1989 was assigned.  The moving party duly 
appealed the assigned effective date.

In the September 25, 1996 decision which is here at issue, 
the Board determined that the moving party had filed a claim 
for service connection for PTSD on August 14, 1987 and was 
denied entitlement for said disability by the RO in a 
September 1987 RO rating decision.  The Board indicated that 
although the moving party had been sent a letter from the RO 
dated November 22, 1987, a review of that letter revealed 
that it had advised the moving party that he had been awarded 
pension benefits but did not mention the denial of service 
connection for PTSD.  In the absence of notification of the 
denial of his PTSD claim, according to the Board, the moving 
party's claim, filed August 14, 1987, remained in a pending 
status.  

In its September 25, 1996 decision, the Board further 
determined that the earliest date which could be assigned as 
the effective date for an award of service connection for 
PTSD was August 14, 1987, the date the moving party first 
filed a claim for service connection for PTSD, provided that 
there was medical evidence to reflect that he actually had 
PTSD at that time.  In view of VA clinical evidence dated 
August 14, 1987 and a private psychiatrist's report dated 
September 14, 1987 indicating the presence of PTSD, the Board 
concluded that the evidence was at least in equipoise as to 
whether the moving party's PTSD existed on August 14, 1987.  
The Board resolved doubt in the moving party's behalf and 
assigned an effective date of August 14, 1987 for PTSD. 

In correspondence received from the moving party and his 
representative, dated in April and June 2001, respectively, 
it was argued that the Board committed CUE in its September 
1996 decision when it failed to assign an effective date 
earlier than August 14, 1987 for the award of service 
connection for PTSD.  The moving party and his representative 
maintained that the proper effective date of the award of 
service connection for PTSD should have been June 29, 1984, 
the date the moving party was last employed or, in the 
alternative June 18, 1969, the date the moving party filed an 
original claim for service connection for an unrelated 
disorder or August 27, 1986, the date the moving party's 
pension claim was received by the RO.       

In correspondence received by the Board on June 29, 2001, the 
moving party in essence stated that his PTSD existed prior to 
1987.  He referred to conflicts with authority figures, 
difficulty holding jobs and other problems dating to 1976-7.  

Pertinent Law and Regulations

Effective dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1999). A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p) (1999).

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r).

38 C.F.R. § 3.155 (2000) provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim. Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.

Board CUE

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2000).  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied. 

(b)  Record to be reviewed.  (1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for Board 
decisions issued on or after July 21, 1992. For a Board 
decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes 
relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such 
record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111). 

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo, 6 Vet. 
App. at 43.  

Analysis

Initial Matters

(i.)  Duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  The moving party filed the 
motion for revision of the September 1996 Board decision on 
the grounds of CUE in April 2001, so it appears that the 
provisions of the VCAA apply to this motion. 

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the motion for revision.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
See 38 C.F.R. § 20.1403.  Therefore, there is no additional 
evidence that must be obtained by the Board.  The Board notes 
that the moving party and his representative has been 
notified of the pertinent regulations by letters from the 
Board dated in May 2001.  The moving party's representative 
filed a written argument concerning the matter herein in June 
2001.  Thus, appropriate notice and opportunity to present 
argument have been accomplished with respect to this motion.

(ii.)  Request for hearing

In correspondence received by the Board on June 29, 2001, the 
moving party requested a hearing on the matter of Board CUE.  
No specific reason was given.

A request for a hearing on a matter involving Board CUE is 
covered by Rule 1405 [38 C.F.R. § 20.1405(c) (2000)].  Rule 
1405 specifically provides that the Board may, for good cause 
shown, grant a request for a hearing for the purpose of 
argument.  The determination as to whether good cause has 
been shown shall be made by the assigned Board member.

In this case, the moving party has not shown good cause for a 
hearing on this matter of Board CUE.  He has merely requested 
a hearing without specifying any good cause therefor.  

The moving party has indicated that he testified at personal 
hearings in 1993 and in 1996.  However, unlike the situation 
in other types of cases, the Board CUE regulation does not 
provide for hearings on demand.   At Board CUE hearings, 
unlike other hearings, only argument may be presented.  No 
testimony or other evidence will be admitted.  In this case, 
both the moving party and his representative have presented 
argument.  The case stands ready for a decision.  
Accordingly, the moving party's request for a hearing is 
denied because good cause for such hearing has not been 
shown.  See 38 C.F.R. § 20.1405(c) (2000). 

Discussion

The Board emphasizes that in a CUE motion, it is incumbent 
upon the moving party to set forth clearly and specifically 
the alleged CUE.  General, non-specific allegations of error 
are insufficient to satisfy the requirements of Rule 1404(b).
See 38 C.F.R. § 20.1404(b).  

With respect to this motion, the moving party has made no 
specific allegation of error of fact or law contained in the 
September 1996 Board decision.  Rather, the moving party has 
merely argued entitlement to an effective date earlier than 
August 14, 1987 for the award of service connection for PTSD.  
Neither the moving party or his representative have referred 
to any specific error of fact or law committed by the Board 
in its September 1996 decision, but have merely made 
statements to the effect that an effective date earlier than 
August 14, 1987 is warranted.  Although several alternative 
proposed effective dates have been suggested by the moving 
party and his representative, there is absolutely no 
discussion as to how the Board erred, in its September 1996 
decision, in not assigning those dates, or any other date 
earlier than August 14, 1987. 

The moving party has in essence indicated that he had 
symptomatology consistent with PTSD before 1987 and that 
service connection should accordingly be granted earlier than 
the assigned date of August 14, 1987.  The moving party, 
however, pointed to no error in the Board's September 1996 
decision.  In fact, the Board granted the assignment of the 
August 14, 1987 effective date based on the moving party 
filing a claim for service connection on that date.  As 
discussed above, the date of the filing of a claim is the 
operative factor in assigning an effective date.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.    

In sum, the moving party and his representative have only set 
forth general, non-specific allegations that he is entitled 
to an effective date earlier than that assigned by the Board 
in its September 25, 1996 decision.  There have been no 
specific allegations of CUE in the Board's decision, as is 
required by law.

In this case, the general and non-specific allegations of the 
moving party and his representative that an effective date 
prior to August 14, 1987 is warranted, without any allegation 
of a specific error of fact or law in the Board's September 
1996 decision, are inadequate as a matter of law.  See 
38 C.F.R. § 20.1404(b) (2000).  Motions which fail to comply 
with the requirements set forth in Rule 1404(b) shall be 
denied.  Consequently, in view of the fact that the moving 
party has failed to comply with Rule 1404(b), in that he did 
not set forth specifically and clearly the alleged CUE in the 
September 1996 Board decision, the Board has no alternative 
but to deny the moving party's motion for revision of the 
September 25, 1996 Board decision on the grounds of CUE. 


ORDER

The motion for revision of the September 25, 1996 Board 
decision is denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

